Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]); 
electrostatic chuck (6; Figure 1; [0016])
“configured to form…transport…accept”
“hydrogen gas generation system”
“configured to generally enclose”
“configured to detect a presence”
“configured to detect an elevated presence of the hydrogen gas”
“configured to selectively control the hydrogen generator”
“configured to fluidly interface”
“configured to selectively or continuously pass air”
“configured to dilute”
“configured to control”
“a hardware system and/or software control system configured to monitor the concentration of hydrogen”
“configured to provide a purge gas… configured to selectively remove the purge gas”
The cited limitations are addressed below.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kellerman, Peter L. et al. (US 20040079289 A1) in view of Lugtigheid; Gerardus Wilhelmus (US 20110286913 A1) and Sinclair; Frank et al. (US 20180269033 A1). Kellerman teaches an ion implantation system ([0018]-[0019]), comprisinf: a chuck (6; Figure 1; [0016]) for supporting a workpiece (10; Figure 1; [0016]) in an end station (1; Figure 1; [0016]-”high-vacuum chamber”) of the ion implantation system ([0018]-[0019]); and a delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]) configured to provide the hydrogen gas to the chuck (6; Figure 1; [0016]) – claim 1. Support for this portion of claim 1 is found in [0050]. Specifically, the specification teaches a conduit. Kellerman teaches a conduit 14. As such, Kellerman teaches an equivalent apparatus that performs the function of providing hydrogen gas. As a result, Kellerman’s prior art elements of 304 for providing hydrogen gas performs the identical function of providing hydrogen gas in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
Kellerman further teaches:
The gas generation system of claim 1, wherein the chuck (6; Figure 1; [0016]) comprises an electrostatic chuck (6; Figure 1; [0016]) configured to provide the hydrogen gas to a backside of the workpiece (10; Figure 1; [0016]), as claimed by claim 2. See the Examiner’s above 112(f) claim analysis.
An ion implantation system ([0018]-[0019]) comprising: an ion source (21; Figure 2; [0019]) configured to form an ion beam (8; Figure 1,2; [0019]); a beamline assembly (23; Figure 2; [0019]) configured to selectively transport the ion beam (8; Figure 1,2; [0019]); an end station (1; Figure 1; [0016]-”high-vacuum chamber”) configured to accept the ion beam (8; Figure 1,2; [0019]) for implantation of ions into a workpiece (10; Figure 1; [0016]); comprising: a chuck (6; Figure 1; [0016]) for supporting the workpiece (10; Figure 1; [0016]); and a delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]) configured to provide the hydrogen gas to the chuck (6; Figure 1; [0016]) – claim 19. Support for “configured to form…transport…accept” are found in [0024]. Specifically, the specification teaches a source 108, assembly 104, and end station 112 respectively. Kellerman teaches a source 21, assembly 23, and end station 25. As such, Kellerman teaches an equivalent apparatus that performs the function of “configured to form…transport…accept”. As a result, Kellerman’s prior art elements of 21, 23, and 25 for “configured to form…transport…accept” performs the identical function of “configured to form…transport…accept” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The ion implantation system ([0018]-[0019]) of claim 19, wherein the chuck (6; Figure 1; [0016]) comprises an electrostatic chuck (6; Figure 1; [0016]) – claim 20
Kellerman does not teach:
a hydrogen gas generation system, a hydrogen generator configured to generate hydrogen gas – claim 1, 19
The gas generation system of claim 1, further comprising an enclosure configured to generally enclose the hydrogen generator, as claimed by claim 3
The gas generation system of claim 3, further comprising one or more sensors associated with the enclosure, as claimed by claim 4
The gas generation system of claim 4, the one or more sensors comprise a hydrogen sensor configured to detect a presence of the hydrogen gas within the enclosure, as claimed by claim 5
The gas generation system of claim 5, wherein the hydrogen sensor is configured to detect an elevated presence of the hydrogen gas that rises above a predetermined threshold value, as claimed by claim 6
The gas generation system of claim 4, further comprising a controller configured to selectively control the hydrogen generator, as claimed by claim 7
The gas generation system of claim 3, further comprising an exhaust system configured to fluidly interface with the enclosure, as claimed by claim 8
The gas generation system of claim 8, wherein the exhaust system is configured to selectively or continuously pass air through the enclosure to generally prevent a build-up of the hydrogen gas within the enclosure, as claimed by claim 9
The gas generation system of claim 8, further comprising a purge gas system configured to fluidly interface with the enclosure, as claime by claim 10
The gas generation system of claim 10, wherein the purge gas system is configured to provide a dilutant gas to the enclosure, as claimed by claim 11
The gas generation system of claim 11, wherein the dilutant gas comprises one or more nitrogen, air, and a non-flammable gas, as claimed by claim 12
The gas generation system of claim 10, wherein the purge gas system is configured to dilute a concentration of the hydrogen gas to below an explosive level, as claimed by claim 13
The gas generation system of claim 10, further comprising an interlock system configured to control one or more of the hydrogen generator, delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]), purge gas system, and exhaust system to mitigate hydrogen release, as claimed by claim 14
The gas generation system of claim 14, further comprising one or more sensors, wherein the control via the interlock system is based, at least in part, on a signal from the one or more sensors, as claimed by claim 15
The gas generation system of claim 14, wherein the interlock system comprises one or more automated valves, switches, or other interlocks, as claimed by claim 16
The gas generation system of claim 14, further comprising one or more sensors, wherein the interlock system comprises one or more of a hardware system and a software control system configured to monitor a concentration of the hydrogen gas from a signal from the one or more sensors, as claimed by claim 17
The gas generation system of claim 17, wherein the interlock system is configured to perform one or more of a shut down of the generation of hydrogen by the hydrogen generator, an opening of the exhaust system, an opening of the purge gas system, and a provision of a signal to a controller indicative of a hydrogen release when the concentration of the hydrogen gas exceeds a predetermined threshold value, as claimed by claim 18
wherein the hydrogen gas generation system further comprises: an enclosure generally enclosing the hydrogen gas generator; a purge gas system configured to provide a purge gas to the enclosure; and an exhaust gas system configured to selectively remove the purge gas from the enclosure – claim 20
Sinclair also teaches an ion implantation system (Figure 1) including off-site hydrogen gas production for cooling and for preventing explosions for “safety” ([0029]).
Lugtigheid teaches a hydrogen generation system including:
a hydrogen gas generation system (Figure 4), a hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4) configured to generate hydrogen gas – claim 1, 19. Support for “configured to generate hydrogen gas” are found in [0050]. Specifically, Applicant’s specification teaches a generator 302. Lugtigheid teaches a generator 600. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “configured to generate hydrogen gas”. As a result, Lugtigheid’s prior art element 600 for “configured to generate hydrogen gas” performs the identical function of “configured to generate hydrogen gas” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 1, further comprising an enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) configured to generally enclose the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), as claimed by claim 3. Support for “configured to generally enclose” are found in [0051]. Specifically, the specification teaches an enclosure 308. Lugtigheid teaches an enclosure 450,500. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “enclosing”. As a result, Lugtigheid’s prior art element 450,500 for “enclosing” performs the identical function of “enclosing” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 3, further comprising one or more sensors (711,724; Figure 4; [0103],[0105]) associated with the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 4
The gas generation system (Figure 4) of claim 4, the one or more sensors (711,724; Figure 4; [0103],[0105]) comprise a hydrogen sensor (711; Figure 4; [0103],[0105]-pressure transducers) configured to detect a presence of the hydrogen gas within the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 5. Support for “configured to detect a presence” are found in [0050]. Specifically, the specification teaches a sensor 310. Lugtigheid teaches a sensor 711. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “sensing”. As a result, Lugtigheid’s prior art element 711 for “sensing” performs the identical function of “sensing” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 5, wherein the hydrogen sensor (711; Figure 4; [0103],[0105]-pressure transducers) is configured to detect an elevated presence of the hydrogen gas that rises above a predetermined threshold value (“pressure safety”; [0105]), as claimed by claim 6. Support for “configured to detect an elevated presence of the hydrogen gas” are found in [0050]. Specifically, the specification teaches a sensor 310. Lugtigheid teaches a sensor 711. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “detect an elevated presence of the hydrogen gas”. As a result, Lugtigheid’s prior art element 711 for “detect an elevated presence of the hydrogen gas” performs the identical function of “detect an elevated presence of the hydrogen gas” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 4, further comprising a controller (50; Figure 4; [0105]) configured to selectively control the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), as claimed by claim 7. Support for “configured to selectively control the hydrogen generator” are found in [0033]. Specifically, the specification teaches a controller 148. Lugtigheid teaches a controller 50. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “configured to selectively control the hydrogen generator”. As a result, Lugtigheid’s prior art element 50 for “configured to selectively control the hydrogen generator” performs the identical function of “configured to selectively control the hydrogen generator” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 3, further comprising an exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]) configured to fluidly interface with the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 8. Support for “configured to fluidly interface” are found in [0051]. Specifically, the specification teaches an exhaust system 312 that “interfaces” with the enclosure. Lugtigheid teaches an exhaust system 630,114 that “interfaces” with the enclosure. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “configured to fluidly interface”. As a result, Lugtigheid’s prior art elements 630,114 for “configured to fluidly interface” performs the identical function of “configured to fluidly interface” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 8, wherein the exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]) is configured to selectively or continuously pass air (via 114; Figure 4; [0075]) through the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) to generally prevent a build-up of the hydrogen gas within the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 9. Applicant’s claim requirement of “air” is a claim requirement of intended use in the pending apparatus claims. Support for “configured to selectively or continuously pass air” are found in [0051]. Specifically, the specification teaches an exhaust system 312 that selectively or continuously passes air. Lugtigheid teaches an exhaust system 630,114 that selectively or continuously passes fluids. As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 630,114 for “selectively or continuously passing a fluid” performs the identical function of “selectively or continuously passing a fluid” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 8, further comprising a purge gas system (114; Figure 4; [0075]-”fluids to and from...”) configured to fluidly interface with the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 10. See above 112(f) analysis.
The gas generation system (Figure 4) of claim 10, wherein the purge gas system (114; Figure 4; [0075]-”fluids to and from...”) is configured to provide a dilutant gas to the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4), as claimed by claim 11. Applicant’s claim requirement of “dilutant gas” is a claim requirement of intended use in the pending apparatus claims. See above 112(f) analysis.
The gas generation system (Figure 4) of claim 11, wherein the dilutant gas comprises one or more nitrogen, air, and a non-flammable gas, as claimed by claim 12. Applicant’s claim requirement of “dilutant gas” is a claim requirement of intended use in the pending apparatus claims.
The gas generation system (Figure 4) of claim 10, wherein the purge gas system (114; Figure 4; [0075]-”fluids to and from...”) is configured to dilute (via 114; Figure 4; [0075]-”fluids to and from...”) a concentration (“pressure”) of the hydrogen gas to below an explosive level, as claimed by claim 13. Support for “configured to dilute” are found in [0052]. Specifically, the specification teaches to open the purge gas system 314 to quickly dilute the level of hydrogen. Lugtigheid teaches to open the purge gas system 114 to quickly dilute the level of hydrogen. As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 114 for “configured to dilute” performs the identical function of “diluting” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 10, further comprising an interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) configured to control one or more of the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), delivery system (14; Figure 1; [0020]-Applicant’s 304; [0050]), purge gas system (114; Figure 4; [0075]-”fluids to and from...”), and exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]) to mitigate hydrogen release, as claimed by claim 14. Support for “configured to control” are found in [0033]. Specifically, the specification teaches controller 148 configured to control. Lugtigheid teaches controller 50. As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 50 for “configured to control” performs the identical function of “controlling” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system (Figure 4) of claim 14, further comprising one or more sensors (711,724; Figure 4; [0103],[0105]), wherein the control via the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) is based, at least in part, on a signal from the one or more sensors (711,724; Figure 4; [0103],[0105]), as claimed by claim 15
The gas generation system (Figure 4) of claim 14, wherein the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) comprises one or more automated valves, switches, or other interlocks, as claimed by claim 16
The gas generation system (Figure 4) of claim 14, further comprising one or more sensors (711,724; Figure 4; [0103],[0105]), wherein the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) comprises one or more of a hardware system (50; Figure 4; [0105]) and a software control system (50; Figure 4; [0105]) configured to monitor a concentration (“pressure”) of the hydrogen gas from a signal from the one or more sensors (711,724; Figure 4; [0103],[0105]), as claimed by claim 17. Support for “configured to monitor” are found in [0052]. Specifically, the specification teaches “a hardware system and/or software control system configured to monitor the concentration of hydrogen”. Lugtigheid teaches a hardware system (50; Figure 4; [0105]) and a software control system (50; Figure 4; [0105]). As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 50 for “configured to monitor” performs the identical function of “monitoring” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
The gas generation system of claim 17, wherein the interlock system (50+actuators+sensors+transducers; Figure 4; [0105]-Applicant’s 316; Figure 4; [0052]) is configured to perform one or more of a shut down of the generation of hydrogen by the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), an opening ([0037]) of the exhaust system (630,114; Figure 4; [0075],[0122]-Applicant’s 312; Figure 4; [0051]), an opening of the purge gas system (114; Figure 4; [0075]-”fluids to and from...”), and a provision of a signal to a controller (50; Figure 4; [0105]) indicative of a hydrogen release when the concentration of the hydrogen gas exceeds a predetermined threshold value, as claimed by claim 18
wherein the hydrogen gas generation system (Figure 4) further comprises: an enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) generally enclosing the hydrogen gas generator (600; Figure 4); a purge gas system (114; Figure 4; [0075]-”fluids to and from...”) configured to provide a purge gas to the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4); and an exhaust gas system (630; Figure 4) configured to selectively remove the purge gas from the enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) – claim 20. Support for “configured to provide a purge gas… configured to selectively remove the purge gas” are found in [0051], [0052] respectively. Specifically, the specification teaches “a purge gas system 314” and “exhaust system 312”. Lugtigheid teaches a purge gas system 114 and exhaust system 630. As such, Lugtigheid teaches an equivalent apparatus that performs the function of selectively or continuously passing a fluid. As a result, Lugtigheid’s prior art elements 114, 630 perform the identical functions of gas and removal in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Kellerman to add Lugtigheid’s hydrogen generator as taught by Sinclair.
Motivation for Kellerman to add Lugtigheid’s hydrogen generator as taught by Sinclair is for off-site hydrogen gas production for “safety” as taught by Sinclair ([0029]).
Response to Arguments
Applicant's arguments filed April 11, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
Applicant respectfully notes that teachings attributed to Kellerman are repeatedly cited in the reasons for the rejection of claims 1-20 in items i - xviii on pages 9-16 of the Office Action. In light of the reference numbers cited in the rejections, Applicant is placed in a position to assume that the repeated references to Kellerman were intended to be attributed to Lugtigheid.
“
In response, the Examiner has reviewed the above action and finds NO discrepancies, either reference number, or citations therein, to warrant the requested non-final action. The Examiner has repeatedly stated what is and what is not taught by each reference in the general form of [FIRST NAMED INVENTOR teaches/does not teach:] followed by recited equivalents from that prior art’s Figures, reference numbers, and specification citations where needed in the context of the claimed invention. The Examiner’s action leave zero ambiguity or room for interpretation.
Applicant states:
“
For example, the enclosure of claim 2 is alleged to be taught by Kellerman as 450, 500 in Fig. 4 and paragraph [0087]. (See, OA dated 1/11/22, pg. 9, item ii). However, even if the reference is believed by Applicant to erroneously refer to Kellerman, and that it was intended to refer to Lugtigheid, items 450 and 500 of Lugtigheid refer to a receiver area 450 and a mixing chamber 500, respectively.
“
Firstly, Applicants have no such claim requirement of an enclosure in claim 2. The first time a claimed enclosure reference is made is with respect to claim 3. With that fact in context, the Examiner’s prior action and the above action clearly states that “Lugtigheid teaches a hydrogen generation system including: ….The gas generation system (Figure 4) of claim 1, further comprising an enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) configured to generally enclose…, as claimed by claim 3.” Again there is zero room for misinterpretation in the Examiner’s explicit citations. 
Applicant further states, with respect to Kellerman:
“
It is unclear how such a receiver area and/or mixing chamber can be considered to "enclose" the buffer chamber 600 of Lugtigheid. Since Applicant is uncertain as to the attribution to Kellerman or Lugtigheid, and no further detailed explanation of the rejection is given, Applicant cannot adequately address the 35 U.S.C. 103 rejection, let alone, rebut the 35 U.S.C. 112(f) interpretation of the claim.
“
Again, the Examiner states that “Lugtigheid teaches a hydrogen generation system including: ….The gas generation system (Figure 4) of claim 1, further comprising an enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) configured to generally enclose…, as claimed by claim 3.”. Once that is finally appreciated, Applicant can further note that Lugtigheid teachings of an enclosure (450,500; Figure 4; [0087]-Applicant’s 308; Figure 4) configured to generally enclose the hydrogen generator (600; Figure 4; [0083]-Applicant’s 302; Figure 4), as claimed by claim 3. Support for “configured to generally enclose” are found in [0051]. Specifically, the specification teaches an enclosure 308. Lugtigheid teaches a enclosure 450,500. As such, Lugtigheid teaches an equivalent apparatus that performs the function of “enclosing”. As a result, Lugtigheid’s prior art element 450,500 for “enclosing” performs the identical function of “enclosing” in substantially the same way, and produces substantially the same results as the corresponding elements disclosed in the specification (MPEP 2183).
Applicant states:
“
One of ordinary skill in the art would be discouraged from implementing the teachings of the hydrogen generator for internal combustion engines taught by Lugtigheid in any ion implantation 
apparatus due to deleterious contamination that would be introduced in a beamline.
“
And…
“
While Lugtigheid does appear to teach a hydrogen generator, such a hydrogen generator is clearly designed for the generation of hydrogen for combustion in internal combustion engines. The fuel is based on a dry metal hydride or dry metal borohydride, whereby the fuel is combined with an activator fluid in a reaction chamber to produce the hydrogen gas for combustion. (See, e.g., Lugtigheid, Abstract, [0218], [0277]).
“
In response, Applicant’s reference for a single example of Lugtigheid’s hydrogen generation being for combustion engines does not account for the numerous other examples discussed by Lugtigheid in [0277] and others contemplated, and not listed, by skilled artisens. In response to applicant's argument that Lugtigheid is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, hydrogen use as taught by both Lugtigheid and Kellerman ([0021], Claim 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/      Primary Examiner, Art Unit 1716